DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 11/30/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-20 based on Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least one of a combination of Ziser et al. (Ziser, Deep Pivot-Based Modeling for Cross-language Cross-domain Transfer with Minimal Guidance), Kong (US 10,796,107), and Trask et al. (Trask, US 10,339,440). The Examiner notes, the primary prior art being introduced via applicant’s IDS filed 10/20/21, wherein upon close inspection of the claims and the cited prior art, a new rejection is made.
Allowable Subject Matter
Claims 4, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziser et al. (Ziser, Deep Pivot-Based Modeling for Cross-language Cross-domain Transfer with Minimal Guidance) in view of Kong (US 10,796,107).
claim 1, Ziser teaches a method of aligning embeddings of multiple languages and domains into a shared embedding space, comprising: 
obtaining, by an information handling system comprising a processor and a memory, a plurality of monolingual embeddings trained in a plurality of languages and domains using a data pre-processing process (page 243 column 2 paragraph 3, his “monolingual embeddings” based on bilingual word embeddings, see section 1 page 239 column 1 paragraphs 2 and 3, page 240 section 3 paragraph 2-his source and target languages, each corresponding representations based on languages and domains); 
transforming, by the information handling system, the plurality of monolingual embeddings into a plurality of multilingual embeddings in a first shared embedding space with a cross-lingual learning process which uses a linear transformation based on a first parallel vocabulary constructed between multiple languages (ibid-page 243 his multi-lingual word embeddings discussion, wherein the two sets of mono-lingual embeddings are aligned into a shared embedding space aligned using SVD, based on the bilingual or parallel vocabulary); and 
transforming, by the information handling system, the plurality of multilingual embeddings into a plurality of cross-domain, multilingual embeddings in a second shared embedding space with a cross-domain learning process which 
Ziser lacks explicitly teaching that which Kong teaches obtaining, by an information handling system comprising a processor and a memory, a plurality of monolingual embeddings trained in a plurality of languages and domains using a data pre-processing process (Fig. 13, C.17 lines 28-C.18 line 39-as his information handling system); 
by the information handling system, the plurality of monolingual embeddings into a plurality of multilingual embeddings in a first shared embedding space with a cross-lingual learning process which uses a linear transformation based on a first parallel vocabulary constructed between multiple languages (ibid); and 
transforming, by the information handling system, the plurality of multilingual embeddings into a plurality of cross-domain, multilingual embeddings in a second shared embedding space with a cross-domain learning process which uses a linear transformation based on a second parallel vocabulary constructed between multiple domains, thereby aligning multiple embeddings of different languages and domains using both continuous embedding training and parallel vocabulary-based linear transformation (ibid).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Ziser and Kong to combine the prior art element of aligning multilingual embeddings as taught by Ziser with a system for embodying the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a system to implement a method of aligning embeddings of multiple languages and producing a tangible result (ibid-Kong, see also Kong abstract).
As per claim 2, Ziser with Kong make obvious the method of claim 1, where obtaining the plurality of monolingual embeddings comprises: 
receiving, by the information handling system, a plurality of input text data files (ibid-Ziser, page 244 section 6-his plurality of files in his data set); 
identifying, by the information handling system, a language for each of the plurality of input text data files (ibid-his L.sub.s, and corresponding 4 languages with respect to the data set, as identified); 
identifying, by the information handling system, a domain for each of the plurality of input text data files (ibid-his D.sub.s-his 3 domains ad identified for the plurality of data); and 
training, by the information handling system, the plurality of monolingual embeddings for each language and each domain identified from the plurality of 
As per claims 3 and 11, Ziser with Kong make obvious the method of claim 1, where transforming the plurality of monolingual embeddings into the plurality of multilingual embeddings comprises: 
constructing, by the information handling system, the first parallel vocabulary from the plurality of monolingual embeddings (ibid-Ziser, his data set of vocabulary from each of the source and target language embeddings, see claim 1 parallel vocabulary discussion, his section 5, multilingual word embeddings and several thousands of word pairs, from the monolingual embeddings); 
computing, by the information handling system, a linear transformation using the parallel vocabulary as anchor points to generate a transformation matrix between each of the plurality of monolingual embeddings and the first shared embedding space (Kong, C.2 lines 48-65-his anchor points and transformation between the monolingual embeddings); and 
applying, by the information handling system, the transformation matrix to each of the plurality of monolingual embeddings to generate the plurality of multilingual embeddings in the first shared embedding space (ibid-his generated multilingual embeddings in a first shared embedding space). 
claims 5 and 13, Ziser with Kong make obvious the method of claim 1, where transforming the plurality of multilingual embeddings into the plurality of cross-domain, multilingual embeddings comprises: 
constructing, by the information handling system, the second parallel vocabulary from the plurality of multilingual embeddings (ibid-Ziser, page 243 Column 2 paragraphs 3, 4-page 244, -his PBLM applied to the multilingual embeddings, as the constructed second parallel vocabulary based on pivots); 
computing, by the information handling system, a linear transformation using the second parallel vocabulary as anchor points to generate a transformation matrix between each of the plurality of multilingual embeddings and the second shared embedding space (ibid-his transformation using the pivots as anchor points, corresponding bilingual word embeddings fed into the CNN matrix); and 
applying, by the information handling system, the transformation matrix to each of the plurality of multilingual embeddings to generate the plurality of cross-domain, multilingual embeddings in the second shared embedding space (ibid-his resultant shared embedding space based on the transformation matrix applied to the BEs and pivots).  
claims 7, 15 and 19, Ziser with Kong make obvious the method of claim 1, further comprising: 
evaluating, by the information handling system, the plurality of multilingual embeddings to measure a degree to which the plurality of multilingual embeddings associates a set of target concepts with a set of attribute words (ibid-Kong, C.6 lines 1-29-see his evaluation of the embeddings, based on training, target concepts as the estimated output and output with respect to the words, C.11 lines 40-52); and generating, by the information handling system, an evaluation result for feedback and optimization of the data pre-processing process and/or the cross-lingual learning process (ibid-his feedback, back propagation and optimization, updating and optimizing a cross-lingual learning process). 
As per claims 8, 16 and 20, Ziser with Kong make obvious the method of claim 1, further comprising: evaluating, by the information handling system, the plurality of cross-domain, multilingual embeddings to measure a degree to which the plurality of cross-domain, multilingual embeddings associates a set of target concepts with a set of attribute words (ibid-Ziser, see claim 1, CNN and cross-domain transfer DNN, including target concepts with a set of attribute words/pivots, measuring degree of cross-domain pattern matching and training 
As per claim 9, Ziser with Kong make obvious the method of claim 1, further comprising training, by the information handling system, a natural language model using the plurality of cross-domain, multilingual embeddings as features to build a natural language model that is substantially independent of languages and domains (ibid-Ziser, his CLCD, PBLM+BE model, is deemed to included aligned multilingual embeddings as the natural language model independent of languages an domains, as represented by embeddings). 
As per claim 10, claim 10 sets forth limitations similar to claims 1 and 2 is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method such that Ziser with Kong make obvious an information handling system comprising: one or more processors (ibid-see claim 1, Kong, Fig. 13, C.17 lines 28-C.18 line 39-as his information handling system); a memory coupled to at least one of the processors (ibid); a set of instructions stored in the 
As per claim 17, claim 1 sets forth limitations similar to claims 1 and 3 and is thus rejected under similar reasons and rationale, wherein a computer program product stored in a computer readable storage medium, comprising computer instructions that, when executed by a processor at an information handling system is deemed to embody the method, such that Ziser with Kong make obvious teaches a computer program product stored in a computer readable storage medium, comprising computer instructions that, when executed by a processor at an information handling system, causes the system to align embeddings of multiple languages and domains into a shared embedding space by (Kong, Fig. 13, C.17 lines 28-C.18 line 39-as his information handling system, ibid-see claim 1, corresponding and similar limitations): receiving, by the processor, a plurality of monolingual embeddings trained in a plurality of languages and domains using a data pre-processing process (ibid); constructing, by the processor, a first parallel vocabulary from the plurality of monolingual embeddings (ibid-see claims 1, 3, corresponding and similar limitations); computing, by the processor, a linear transformation using the first parallel .
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ziser et al. (Ziser, Deep Pivot-Based Modeling for Cross-language Cross-domain Transfer with Minimal Guidance) in view of Kong (US 10,796,107), as applied to claim 5, and further in view of Trask et al. (Trask, US 10,339,440).
As per claims 6 and 14, Ziser with Kong make obvious the method of claim 5, where constructing the second parallel vocabulary comprises: 

 Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Ziser and Kong and Trask to combine the prior art element of aligning multilingual embeddings as taught by Ziser with a system for embodying the method as taught by Kong with using stop words as a point of generating a vocabulary from embeddings as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a neural network pre-trained over both .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
1/21/2022